Citation Nr: 0843624	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was scheduled for a Board hearing at RO in April 
2007, but failed to appear without explanation.  He has not 
requested that the hearing be rescheduled.  Accordingly, his 
request for a Board hearing is considered withdrawn.


FINDINGS OF FACT

1.  Hearing loss disability was not present in service and is 
not etiologically related to service.

2.  Tinnitus was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss disability and tinnitus.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in June 2003, prior to its initial adjudication of the 
claims.

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought until March 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for the 
veteran's bilateral hearing loss or tinnitus.   Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claims was no more than harmless error.

The record reflects that service treatment records and VA 
medical records have been obtained.  In addition, the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.   Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that his hearing impairment and tinnitus 
are due to noise exposure during combat operations in Korea 
from May 1953 to May 1954.  In an April 2004 statement from 
the veteran's wife, she indicated that she had known the 
veteran for three years prior to his departure to Korea and 
she recalled the veteran describing being subjected to mortar 
attacks each night while in Korea.    
  
Service medical records do not show any complaint or finding 
of hearing impairment, and they do not show a diagnosis of 
hearing loss or tinnitus.  The veteran's hearing was found to 
be normal on the examination for discharge.

Post-service medical evidence includes a June 2001 VA 
audiology consultation report, in which the veteran reported 
hearing loss and tinnitus in both ears.  He related a history 
of military, occupational or recreational noise exposure.  
The diagnosis was sensorineural hearing loss, mild to 
moderate in a notched pattern bilaterally.  The audiologist 
found that the veteran's hearing loss was consistent with 
noise exposure.  

The veteran was again found to have bilateral sensorineural 
hearing loss in an April 2003 VA audiology consultation 
report.  His hearing loss was not sufficient to require use 
of a hearing aid.

In June 2004 the veteran was afforded a VA ear disease 
examination in response to his claims.  He again complained 
of hearing loss and tinnitus.  He denied any current or 
previous noise exposure since his discharge from the 
military.  The pertinent diagnoses were hearing impairment 
and subjective tinnitus described as high pitched ringing 
primarily in the right ear.  The audiologist did not provide 
a nexus opinion but did note that the veteran had exposure to 
acoustic trauma while in the military service.

During a June 2004 VA audiological examination the veteran 
noted that during the military he was exposed to small arms, 
mortars, as well as training and three months of battle in 
Korea.  He denied any occupational or recreational noise 
exposure.  He reported that his tinnitus was high-pitched and 
the onset was insidious.  The diagnoses were sensorineural 
hearing loss and subjective tinnitus.  The audiologist noted 
that the veteran's hearing loss was well within the range 
expected for his age.  The audiologist therefore concluded 
that the relationship between hearing loss and tinnitus was 
purely speculative.   

The Board notes that each of the foregoing audiological 
evaluations has disclosed that the veteran does not have 
sufficient hearing impairment in his right ear to qualify as 
a disability for VA compensation purposes.  They did 
demonstrate that he has hearing loss disability in his left 
ear and that he has tinnitus.

The veteran has not contended that he developed hearing loss 
disability or tinnitus in service.  The Board has no doubt 
that the veteran was subjected to excessive noise exposure in 
service, as contended.  However, whether his current tinnitus 
or left ear hearing loss disability is related to such noise 
exposure is a medical question, which the veteran is not 
competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).
 
As shown above, there is a conflict in the medical evidence 
concerning the etiology of the veteran's left ear hearing 
loss disability.  The Board attaches greater probative weight 
to the June 2004 VA opinion against the claim than it does to 
the June 2001 VA opinion supportive of the claim.  In this 
regard, the Board notes that the June 2004 audiologist 
properly supported his opinion by noting that the veteran's 
hearing loss was well within the range expected for his age.  
By contrast, the June 2001 audiologist provided no 
explanation for his opinion and simply stated that the 
veteran's hearing loss was consistent with noise exposure.  

With respect to tinnitus, the Board notes that there is no 
medical evidence linking this disability to service and the 
June 2004 VA examiner essentially concluded that any opinion 
linking the disability to service would be speculative.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Additionally, the Board has considered the veteran's combat 
service.  Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, 
and the Board has conceded that the veteran was subjected to 
noise exposure in connection with his combat service.  
Section 1154(b), however, does not negate the need for 
medical evidence showing that the veteran has hearing loss 
disability in his right ear or medical evidence linking his 
current tinnitus and left ear hearing loss disability to 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)].  

Accordingly, the Board concludes that a preponderance of the 
evidence is against these claims, and therefore, service 
connection for a bilateral hearing loss disability and 
tinnitus is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


